PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/196,377
Filing Date: 20 Nov 2018
Appellant(s): HARTUNG et al.



__________________
Mark A. Spinelli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
3. Claims do not fall in an enumerated judicial exception
The Appellant states, “The claims at issue are similar those addressed by the Court of Appeals for the Federal Circuit in Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (2016), in which the CAFC found the claims at issue directed to patent-eligible subject matter.” The Appellant is entitled to his opinion.
The Appellant states, “By direct analogy to the pending claims of the instant application, the claims at issue in the instant application provide a specific improvement in existing technologies of a healthcare system including benefits over conventional databases.” The Appellant is entitled to his opinion. The Specification does not described the invention as a technological improvement and does not describe the invention as an improvement in existing technologies.  The word improve does not appear within the Specification however, “improving” appears twice.  Paragraph 90 includes, “Population patient models may correspond to a group of related or unrelated patients for use in population health management systems, which aggregate anonymised patient data across one or more healthcare networks for use in monitoring and/or improving healthcare services.”  Paragraph 148 includes, “In addition, presented information is customised in accordance with preferences of healthcare professionals', thereby improving user experience
The Appellant states, “Similarly, the "plurality of associations" recited in the instant claims is a specific structure designed to improve the way a healthcare system stores and retrieves data.”  The Specification never actually describes what is meant by the “plurality of associations.  However, paragraph 89 includes, “The database 105 maintains a first plurality of associations (also referred to as known associations) between a first plurality of the data sources 107a-n (also referred to as known data sources) and healthcare data stored therein.”  Paragraph 89 also includes, “The first plurality of associations may, for example, be known to the system 103 on the basis of one or more configuration parameters manually or automatically provided to the system 103 as part of the initial setup or otherwise.”  Using paragraph 89 as a guide, the plurality of associations appear to be database data and not structure.
The Appellant states, “However, by providing and updating a database containing a plurality of associations of disparate data sources and healthcare data stored therein, a speed and/or an efficiency of retrieval of the disparate data sources may be improved.” As noted above, improving only appears twice within the specification. Further, there is nothing disclosed regarding the instant invention and speed.  Lastly, efficiency is also not disclosed as an invention goal or in fact disclosed at all.  Paragraph 4 describes the current systems, “However, healthcare professionals have to manually retrieve healthcare data from various data sources to get all the relevant information required.” As stated in paragraph 57, the system applies technology to the retrieval process, “Therefore, the system advantageously integrates disparate data sources by maintaining associations between various data sources and healthcare data stored therein.”  
The Appellant states, “By "maintaining, in a database, a first plurality of associations between a first plurality of the data sources with and healthcare data stored within the first plurality of data sources", as recited by, e.g., claim 1, the healthcare system includes the mapping 
The Appellant states, “By … claim 1, the healthcare system enables expeditious retrieval healthcare data stored in the plurality of data sources.” The Appellant further states, “Additionally … the healthcare system enables flexible integration of disparate data sources.”  First, whether the instant invention “enables” something to occur is a matter of intended use. Second, these benefits are a matter of appellant opinion.  The Specification does not disclose these as goals of the instant invention.
4. The Office improperly characterizes the comparison to Enfish
The Appellant states, “Beginning on page 21, paragraph 54 of the July 1, 2021 Final Office Action, the Office states that the "comparison to Enfish is incorrect. The Applicant does not invent a new table but rather is using existing technology". Appellants disagree that the comparison to Enfish is incorrect.”  The opinion is noted.
The Appellant states, “Much as the logical rows and logical columns "allows more flexibility in configuring the database" as stated in the Enfish decision, the instant claims recitation of a "plurality of associations" "flexibly integrate disparate data sources accessible via the healthcare network 100".” Whereas Enfish improves upon existing technology by creating a new database design, the instant invention applies technology by using existing database technologies.
As stated from the Enfish decision, page 14 into 15
self-referential table for a computer database. For claim 17, this is reflected in step three of the “means for configuring” algorithm described above. For both pairs of claims 31 and 32, this is reflected in other claim language, discussed infra at 20. The necessity of describing the claims in such a way is underscored by the specification’s emphasis that “the present invention comprises a flexible, self-referential table that stores data.” ’604 patent at Abstract; see also id. at col. 2 ll. 44–46 (“The present invention improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data.”).
The specification also teaches that the self-referential table functions differently than conventional database structures. According to the specification, traditional databases, such as “those that follow the relational model and those that follow the object oriented model,” ’604 patent, col. 1 ll. 37–40, are inferior to the claimed invention. While “[t]he structural requirements of current databases require a programmer to predefine a structure and subsequent [data] entry must conform to that structure,” id. at col. 2 ll. 10–13, the “database of the present invention does not require a programmer to preconfigure a structure to which a user must adapt data entry.” Id. At col 2 ll. 27–29. Moreover, our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. See id. at col 2 ll. 23–27; see also Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513–14 (Fed. Cir. 2015) (finding that a specification’s disparagement of the prior art is relevant to determine the scope of the invention).
The Appellant states, “Furthermore, Appellants disagree that using existing technology supports the conclusion that the claims are patent-ineligible. For example, Appellants submit that the claims involve inventing a new plurality of associations.” The Appellant’s argues that storing specific data in a database represents a technological improvement. However, the Appellant provides no basis for his opinion.  Therefore, we are left with existing technology and an abstract idea.
5. The instant specification supports the factual allegation that "by providing and updating a database containing a plurality of associations of disparate data sources and healthcare data stored therein, a speed and/ or an efficiency of retrieval of the disparate data sources may be improved"
The Appellant states, “Thus, because the instant specification provides a clear indication of improvements afforded by example embodiments, the improvements cannot be said to be mere attorney argument or mere opinion.” Actually, there is nothing clear within the cited paragraph to provide “indication of improvement.”  The paragraph does not disclose the benefits of the instant invention but rather focuses upon how the instant invention might be more efficient than to “store healthcare data in a central repository.”
6. The Office errs in stating that the improvements afforded are only a "potential intended usage”
The Appellant states, “In more detail, claim 1 recite "selectively update the database, based on a result determined, to include a second association between the second data source and the healthcare data requested". Such features are not mere intended use but actively require a database to updated.” The Examiner agrees that the instant invention is directed toward applying an abstract idea to a database.  However, the claimed invention ends with, using exemplary claim 1, “cause at least a part of the healthcare data acquired to be displayed on the user device.”  The claims only executed one time. There is no requirement that the desired information be anything more than information already stored on the local computer. Therefore, the remainder of the associations are only potentially accessed.  The fact that the database is “updated” does not change the fact that the information stored there is only potentially accessed.
7. By analogy to the findings in Enfish, the Office errs in dismissing the improvements afforded by the instant claims
The Appellant states, “Much as the CAFC found that the self-referential model allows for more flexibility, etc. the instant claims enable various improvements.” However, the CAFC was showing technological improvements as disclosed within the Specification. Further, the Specification also described how the technological improvement than “allowed for” or created advantages.  The instant invention applies an abstract idea to existing technology and the Specification provides no description of technological advantages.  The description provides a potential improvement over manual operations.
8. The improvements are not "absent from the instant application"
The Appellant states, “Appellants note that the claimed "plurality of associations" is indeed actively recited in the instant claims, much as the "logical table" is recited within Enfish. Thus, the technological improvements are not absent from the invention.”  The Appellant is entitled to his opinion that a plurality of associations is a technological improvement however the Specification provides no proof.  
9. The Office has not explained the position that Enfish is believed to be statutory for reasons other than those explained above
The Appellant states, “Still further beginning on page 23, paragraph 57 the Office dismisses the position that "the claimed 'plurality of associations' is directly analogous to the claimed 'logical table' at issue in Enfish'. The Office repeats a position of the CAFC with respect to Enfish and makes a conclusory statement that "Enfish is statutory for reasons other than" the above.”  The Examiner is consistent but the Appellant is taking his remarks out of context. Enfish regards a technological improvement.  The instant invention has none.
10. Claim 35 is patent-eligible at least for inclusions of features that amount to "significantly more" than a mere abstract idea
The Appellant states, “Still further, independent claim 35 is patentable for all of the reasons stated above, and also for the recitation of features such as "providing healthcare service to the patient based on the healthcare data retrieved", as such features amount to significantly more than a mere abstract idea.” Providing “healthcare services to the patient” is not considered significantly more. The relationship, or based on, between the database information and the patient services is only tangentially required.
The Appellant states, “In the present case, claim 35 recites features such as "providing healthcare service to the patient based on the healthcare data retrieved". Much as the claims at issue in Classen recite features "directed to a specific, tangible application," the features of claim 35 such as "providing healthcare service to the patient based on the healthcare data retrieved" are likewise directed to a "specific, tangible application".” There is nothing “specific” performed.  There is nothing “tangible” performed. The instant invention represents a series of functional steps stated at a high level.  The “healthcare service” may be to ask a generic question about the patient family.  The Classen decision, like the Enfish decision, does not apply.








Respectfully submitted,
/NEAL SEREBOFF/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.